Leamíng, Y. C.
I am convinced that the averments of the bill disclose that this court is without jurisdiction to either execute the trust or appoint a trustee for that purpose.
Should it be assumed, as contended by complainant, that the words of inheritance as used in the deed in question were adequate to convey tire fee and .that the drity of the trustee to convey upon the joint request specified in the deed rendered the trust which but for tire existence of that duty would have been a simple trust, a special trust and thereby removed it from the operation of the statute of uses, it yet seems clear that upon death of all persons who were by the terms of the deed authorized to execute the “joint request,” tire trust became a simple trust and equally subject to the operation of tire statute of uses. Lew. Trusts 686. In whom the fee then vested would be a question to be determined by the courts of law.
I entertain the view, however, that the words of inheritance used in the trust deed cannot be properly construed as creative of a fee in the trustee. The words of inheritance occur only in that part of the instrument which directs the trustee to permit the life beneficiaries to possess and enjoy until'the decease of the survivor, and when considered in connection with the entire instrument suggest no intention to create an estate of greater duration either in the trustee or tire beneficiaries. It is urged that the performance of the duty of the trustee to convey to the donor upon the joint request referred to in the deed contemplates a conveyance of the fee; but; the conveyance, if required, would necessarily arise during the continuance of an estate pur auter *348vie and would require the existence of no greater estate to support it. I am satisfied that at the decease of the surviving life beneficiary the trust estate terminated.
I will advise a decree allowing the demurrer.